              Case 1:20-cv-03113-KPF Document 26 Filed 07/13/20 Page 1 of 1




                                     UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF NEW YORK

  GLOBE ELECTRIC COMPANY, INC.,                     *

           Plaintiff,                               *

  v.                                                *           Case No. 20-cv-3113-KPF

  ALL STAR LIHTING SUPPLIES, INC.,                  *
  D/B/A LUXRITE,
                                                    *
           Defendant.
                                                    *

       *        *         *         *   *    *   *          *      *       *       *      *       *
                                             ORDER

           Upon consideration of the parties’ Joint Stipulation Regarding Pleading Deadlines, it is

  hereby ORDERED that:

           A. Defendant’s deadline to respond to Plaintiff’s Complaint is continued;

           B. Plaintiff shall file an Amended Complaint on or before July 17, 2020; and

           C. Defendant shall respond to Plaintiff’s Amended Complaint on or before July 24,

                2020.



Dated: July 13, 2020                                Hon. Katherine Polk Failla
       New York, New York                           United States District Judge




  115379\000001\4842-0602-2594.v1
